DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as ”comprising”,  “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
In claims 1, 3, 7, 9, 18, and 19, it is unclear, as what does the term “e.g.” means.  If it indicates “for example”, use of such term in a claim is generally improper, and invokes ambiguity. 
	Regarding claim 9, it appears that the “third pair of strain gauge”, and “fourth pair of strain gauge”, has not been shown in any figure.  Such terms are not found anywhere in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angstrom, Patent No. 4669318.
	Regarding claims 1, 14, and 18, Angstrom, discloses an apparatus for dynamometer testing of motor vehicles with features of the claimed invention and configured for use in a vehicle dynamometer system for dynamometer testing of a vehicle (see the abstract), and the corresponding method.  The dynamometer test unit being configured to be connected to a wheel shaft of a vehicle (col. 1, line 68), the dynamometer test unit comprising a power source (see col. 2, line 5), having a stator (element 20) and a rotor (element 21) and being configured toapply 
	Regarding claim 2,  the elastic strip is subjected to tensile prestress in the longitudinal direction of the elastic strip in a manner such that the elastic strip is subjected to tensile prestress also when firmly secured to the stator support but released from the stator, or vice versa.  
	Regarding claim 3 and 5, both ends of the elastic strip are firmly secured to the stator support, and a center portion of the elastic strip is firmly secured to the stator.   
	Regarding claim 4, the dynamometer test unit, absorbs a predetermined torque, corresponding to a tensile prestress to the elastic strip (see col, 4, line 1-15).
	Regarding claim 6, the strip is prestressed under the action of a force acting in the longitudinal direction of the strip accomplished by the strip during assembly being secured to the ends of the stator and stator support (see col. 4, lines 17-23). 
	Regarding claims 7-8, and 19, at least one pair of strain gauges secured to the, elongated, strip, the strain being measured by measuring a relative difference in resistance caused by strain of the strip in a Wheatstone bridge, while the dynamometer test unit is subjected to torque.  

	Regarding claim 11, the bearing assembly is arranged at or towards the end of the stator support and connects to a wheel shaft during testing, and wherein the greater portion of the power source extend in cantilever fashion from the bearing assembly towards the opposite side of the stator support while being carried by the bearing assembly.  
	Regarding claim 12,  stator holder/support (element 22) comprises a ground engaging support (see col. 3, line 46). 
	Regarding claim 13, the dynamometer test unit 
	Regarding claim 17, the dynamometer system is configured to measure the torque that the dynamometer test unit is subjected to when undergoing a turning motion about a substantially vertical axis when being attached to a vehicle being tested. 

Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and 

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, March 15, 2022